DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Response to Amendment
The examiner acknowledges the amending claims 1, 2, 6, 8, 13 and 19 adding claim 21 and canceling claim 7 by the amendment submitted by the applicant(s) filed on December 23, 2020.  Claims 1 – 2, 6, 8 – 9, 11, 13 and 19 – 21 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claim 7 is withdrawn due the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 6, 8 – 9, 11, 13 and 19 – 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,153,614, Applicant’s submitted in the IDS, filed on January 09, 2019) in view if Joseph (US 2010/0303113).


    PNG
    media_image1.png
    266
    235
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    156
    183
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    154
    182
    media_image3.png
    Greyscale

Regarding claims 1 and 6, Lin discloses a vertical cavity surface emitting laser (VCSEL) array (see Figure 1), comprising: 
a first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17, the reference called “Enabled VCSEL” and Column 3, Lines 56 – 67 and Column 4, Lines 23 – 49); and 
a second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59), 
wherein the first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17) and the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) are interleaved with each other to form a two-dimensional regular pattern of VCSELs (see Figure 1, Abstract and Column 3, Lines 24 – 58), 
wherein the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) forms a random pattern of VCSELs within the two-dimensional regular pattern of VCSELs (see Figure 1, column 3, Lines 33 – 35 and Column 54 – 58, Random, pseudo-random, and quasi-periodic patterns are examples of such uncorrelated patterns), 
wherein each VCSEL of the first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17) has a nominal optical output power at an operating voltage of the VCSEL array (see Abstract, Column 1, Lines 66 – 67, Colum 2, line 1 and Column 4, Lines 31 – 49).

(see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin in column 2, Lines 10 - 15 teaches: “In one embodiment, the second set of the optoelectronic cells include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.”  Lin’s teaching covers that the disabled vcsel has both no light and incoherent light. 
Lin discloses the claimed invention except for each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage.  It would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage to the laser of Lin, to produce poor incoherent light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of each VCSEL of the second set of VCSELs output power, it’s obvious because it is a matter of determining optimum process conditions by 
            Note that the specification contains no disclosure of either the critical nature of the claimed [each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage] or upon another variable recited in a claim, the Applicant must show that the chosen [each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage. are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


    PNG
    media_image4.png
    177
    315
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    207
    202
    media_image5.png
    Greyscale


Lin discloses the claimed invention except for the first set of VCSELs and the second set of VCSELs are electrically connected in parallel.   Joseph teaches a VCSEL array (see Figure 1, Character 103 and Figure 5) are electrically connected in parallel (see Figures 1 and 5).  However, it is well known in the art to apply and/or modify the VCSEL array are electrically connected in parallel as discloses by Joseph in (see Figure 1, Character 103 and Figure 5 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known VCSEL array are electrically connected in parallel as suggested by Joseph to the device of Lin, because when the VCSEL array are electrically connected in parallel to form a single high-power, 

Regarding claim 2, Lin and Joseph, Lin discloses the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) has less than the nominal optical output power based on including a respective current blocking implant (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).

Regarding claim 7, Lin and Joseph, Lin discloses the random pattern of VCSELs is a pre-designed random pattern of VCSELs (see Figure 1 , column 3, Lines 33 – 35 and Column 54 – 58, Random, pseudo-random, and quasi-periodic patterns are examples of such uncorrelated patterns). 

Regarding claim 8, Lin discloses a method of forming a vertical cavity surface emitting laser (VCSEL) array (see Figure 1), comprising: 
forming a plurality of VCSELs (see Figure 1, characters 12 and 16 and Figures 2A – 2B, Characters 17 and 18) on or within a substrate (see Figures 2A and 2B, Character 19. Abstract, Colum 3, Lines 54 – 64, Column 4, Lines 34 – 35), 
wherein forming the plurality of VCSELs (see Figure 1, characters 12 and 16 and Figures 2A – 2B, Characters 17 and 18) includes forming a first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17, the reference called “Enabled VCSEL” and Column 3, Lines 56 – 67 and Column 4, Lines 23 – 49) and a second set of VCSELs (see 
degrading a performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) of the plurality of VCSELs, without degrading the performance of the first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17, Abstract, Column 1, Lines 66 – 67, Colum 2, line 1 and Column 4, Lines 31 – 49) of the plurality of VCSELs, 
wherein degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) includes degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18).
Lin discloses second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin in column 2, Lines 10 - 15 teaches: “In one embodiment, the second set of the optoelectronic cells include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.”  Lin’s teaching covers that the disabled vcsel has both no light and incoherent light.   
the second set of VCSELs has an optical output power between 5 percent of a nominal optical output power of the first set of VCSELs at an operating voltage and 50 percent of the nominal optical output power of the first set of VCSELs at the operating voltage.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the second set of VCSELs has an optical output power between 5 percent of a nominal optical output power of the first set of VCSELs at an operating voltage and 50 percent of the nominal optical output power of the first set of VCSELs at the operating voltage to the laser of Lin, to produce poor incoherent light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the second set of VCSELs output power, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the second set of VCSELs has an optical output power between 5 percent of a nominal optical output power of the first set of VCSELs at an operating voltage and 50 percent of the nominal optical output power of the first set of VCSELs at the operating voltage] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second set of VCSELs has an optical output power between 5 percent of a nominal optical output power of the first set of VCSELs at an operating voltage and 50 percent of the nominal optical output power of the first set of VCSELs at the operating voltage] or upon another variable recited in a claim, the Applicant must show that the chosen [the second set of VCSELs has an optical output power between 5 percent of a nominal optical output power of the first set of VCSELs at an operating voltage and 50 percent of the nominal optical output power of the first set of VCSELs at the operating voltage] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Lin discloses the claimed invention except for the first set of VCSELs and the second set of VCSELs are electrically connected in parallel.   Joseph teaches a VCSEL array (see Figure 1, Character 103 and Figure 5) are electrically connected in parallel (see Figures 1 and 5).  However, it is well known in the art to apply and/or modify the VCSEL array are electrically connected in parallel as discloses by Joseph in (see Figure 1, Character 103 and Figure 5 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of 

Regarding claim 9, Lin and Joseph, Lin discloses degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) in association with forming respective implant isolation material (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) associated with the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18). 

Regarding claim 11, Lin and Joseph, Lin discloses degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) and at least one of: a top mirror (see Figure 2B, Character 24, Abstract and Column 4, Lines 37 – 38.  The isolation implant (see Figure 2B, Character 38) is extending to the top mirror (see Figure 2B, Character 24)) formed in the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18 and Column 4, Lines 36 – 37), or a bottom mirror (see Figure 2B, Character 20) formed in the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18). 

Regarding claims 13 and 21, Lin discloses an emitter array (see Figure 1), comprising: 
a first set of emitters (see Figure 1, Character 12, and Figure 2A, Character 17, the reference called “Enabled VCSEL” and Column 3, Lines 56 – 67 and Column 4, Lines 23 – 49) that has a nominal optical output power at an operating voltage (see Abstract, Column 1, Lines 66 – 67, Colum 2, line 1 and Column 4, Lines 31 – 49); and 
a second set of emitters (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59),
wherein the first set of emitters (see Figure 1, Character 12, and Figure 2A, Character 17) and the second set of emitters (see Figure 1, Character 16 and Figure 2B, Character 18) are interleaved with each other  (see Figure 1, Abstract and Column 3, Lines 24 – 58) to form a two-dimensional regular pattern of emitters that emits (see Figure 1) a random pattern of light at the nominal optical output power at the operating voltage (see Figure 1 and column 3, Lines 33 – 3).
Lin discloses second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin in column 2, Lines 10 - 15 teaches: “In one embodiment, the second set of the optoelectronic cells include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.”  Lin’s teaching covers that the disabled vcsel has both no light and incoherent light.
a second set of emitters that has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify a second set of emitters that has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage to the laser of Lin, to produce poor incoherent light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the second set of VCSELs output power, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known 
            Note that the specification contains no disclosure of either the critical nature of the claimed [a second set of emitters that has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage.] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a second set of emitters that has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage.] or upon another variable recited in a claim, the Applicant must show that the chosen [a second set of emitters that has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage and the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage.] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Lin discloses the claimed invention except for the first set of VCSELs and the second set of VCSELs are electrically connected in parallel.   Joseph teaches a VCSEL array (see Figure 1, Character 103 and Figure 5) are electrically connected in parallel (see Figures 1 and 5).  However, it is well known in the art to apply and/or modify 

Regarding claim 19, Lin and Joseph, Lin discloses the second set of emitters (see Figure 1, Character 16 and Figure 2B, Character 18) has less than the nominal optical output power (see Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) based on including a respective current blocking implant (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).

Regarding claim 20, Lin and Joseph, Lin discloses the respective current blocking implant includes a respective full emitter (see Figure 1, Character 16 and Figure 2B, Character 18, the examiner interpreted “full emitter” as the second set of VCSELs.  The second set of VCSELs include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.) current blocking implant (see Figure 2B, Character 38, the .

Response to Arguments
Applicant's arguments with respect to claims 1 – 2, 6, 8 – 9, 11, 13 and 19 – 21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

  
     /Delma R. Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828